*1089OPINION.
TRAmmbll :
The only issue presented in this proceeding is whether the petitioner is entitled to a deduction on account of the replacements and repairs. On this issue we must approve the determination of the respondent. Eeplacements of the character here involved are capital expenditures. While repairs are deductible as expense, the respondent allowed such amounts as were shown to be for repairs in determining the‘proposed deficiency and disallowed only such portion of the amounts expended as he considered to be capital expenditures or for replacements. No portion of the amount disallowed is shown to have been expended for repairs. The machinery and equipment installed after the accident were of a different kind from that destroyed and damaged and a considerable portion of that removed was not destroyed or physically affected by the accident.
Judgment will be entered on 15 days' notice, under Rule 50.